Atkinson, J.
“ Creditors without lien can not, as a general rule, enjoin their debtors from disposing of property, nor obtain-injunction or other extraordinary relief in equity.” Civil Code, § 5495. Irrespective of the question of whether there were valid grounds for rescission of the contract of January 10, 1919, applying the foregoing provisions it was error, under the pleadings and evidence, to enjoin the defendants from transferring, selling, or encumbering their real estate.

Judgment reversed.


All the Justices concur, except Gilbert, J., absent for providential cause.